Order entered October 12, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00174-CV

                   IN THE INTEREST OF A.B.P., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-16-17269

                                      ORDER

      The reporter’s record in this appeal was due April 2, 2022. After multiple

notices and orders, on October 4, 2022, we ordered court reporter Latoya Young to

not to sit as a court reporter until she filed either (1) the reporter’s record in the

above-numbered cause; (2) written verification no hearings were recorded; or (3)

written verification that appellant had not paid for or made arrangements to pay for

the reporter’s requested the reporter’s record The following day, Ms. Young filed

a letter stating appellant had not requested the record. In light of Ms. Young’s

notification, we VACATE our October 4, 2022 order.
      We DIRECT the Clerk to send copies of this order to the Honorable Kim

Cooks, Presiding Judge, 255th Judicial District Court, Latoya Young, Official

Court Reporter for the 255th Judicial District Court; the Dallas County Auditor’s

Office; and all parties.




                                           /s/   KEN MOLBERG
                                                 JUSTICE